Citation Nr: 0936037	
Decision Date: 09/23/09    Archive Date: 10/02/09

DOCKET NO.  05-35 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
lower back condition.

2.  Entitlement to a rating in excess of 20 percent for 
diabetes mellitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from October 1967 to June 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in January 2005 and 
April 2006 issued by the RO in St. Petersburg, Florida.  

By way of background, the Veteran's claim was last remanded 
for further procedural development in October 2008.  After 
completing the requested development, the RO readjudicated 
the claims, as reflected by a February 2009 supplemental 
statement of the case.  Because the benefits sought remain 
denied, the claims have been returned to the Board.


FINDINGS OF FACT

1.  The RO last declined to reopen the Veteran's claim of 
entitlement to service connection for a lower back disability 
in a September 2003 rating decision; the evidence submitted 
since September 2003 has not previously been submitted to 
agency decision makers, relates to an unestablished fact 
necessary to substantiate the claim, and when presumed 
credible, raises a reasonable possibility of substantiating 
the claim.

2.  The first evidence of a lower back complaint or lower 
back disability was approximately 25 years after the 
Veteran's discharge from service, and the Veteran's treatment 
records include his statements attributing his back 
disability to his post-service employment.

3.  A VA medical opinion states that the spinal anesthesia 
administered to the Veteran in service could not have 
resulted in his currently diagnosed lower back disability.

4.  There is no evidence that the Veteran's diabetes mellitus 
requires regulation of his activities.


CONCLUSIONS OF LAW

1.  The September 2003 RO decision that denied an application 
to reopen the claim of service connection for a lower back 
disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (2003).

2.  New and material evidence has been submitted, and the 
Veteran's claim of entitlement to service connection for a 
lower back disability is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.104, 3.156, 20.1103 
(2008).

2.  The criteria for service connection for a lower back 
disability have not been met.  38 U.S.C.A. §§ 1110, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303 (2008).

3.  The criteria for a rating in excess of 20 percent for 
diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.119, DC 7913 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As to reopening the Veteran's claim for service connection 
for a lower back disability, the Board is granting the 
benefit sought on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either 
the duty to notify or the duty to assist, such error was 
harmless and will not be further considered.

As to the other claims, in correspondence dated in December 
2004, July 2005, and September 2005, the RO satisfied its 
duty to notify the Veteran under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2008).  
Specifically, the RO notified the Veteran of: information and 
evidence necessary to substantiate the claims; information 
and evidence that VA would seek to provide; and information 
and evidence that the Veteran was expected to provide.  In 
light of the Board's denial of the Veteran's claims, no 
disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to him under the 
holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

According to Vazquez-Flores v. Peake, 22 Vet App 37 (2008), 
for an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence. 
In this case, the requirements were partially addressed in a 
letter dated in July 2005, which advised the Veteran that he 
must show that his service-connected disability had worsened 
to be eligible for an increased disability rating.  A 
statement of the case issued in November 2006 explained the 
criteria for an increased disability rating per Vazquez-
Flores  and the Veteran's claim was subsequently 
readjudicated as reflected by a February 2009 supplemental 
statement of the case.  Additionally, in his submitted 
statements and at his VA diabetes mellitus examination, the 
Veteran discussed his diabetes mellitus symptomatology.  
Likewise, the Veteran has been represented by a Service 
Organization throughout the claims process.  Under these 
circumstances, it is apparent that a reasonable person, such 
as the Veteran, would know what was necessary to substantiate 
his claim, such that any notice errors in this case are 
harmless.  

Notwithstanding the foregoing, it is noted that, on September 
4, 2009, the Federal Circuit vacated and remanded Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008), and Schultz v. 
Peake, No. 03-1235, 2008 WL 2129773, at 5 (Vet. App. Mar. 7, 
2008).  Specifically, the Federal Circuit concluded that 
"the notice described in 38 U.S.C. § 5103(a) need not be 
Veteran specific."  In addition, the Federal Circuit 
determined that "while a Veteran's 'daily life' evidence 
might in some cases lead to evidence of impairment in earning 
capacity, the statutory scheme does not require such evidence 
for proper claim adjudication."  Thus, the Federal Circuit 
held, "insofar as the notice described by the Veterans Court 
in Vazquez-Flores requires the VA to notify a Veteran of 
alternative diagnostic codes or potential 'daily life' 
evidence, we vacate the judgments.  

The Board also finds that all relevant facts have been 
properly developed and that all available evidence necessary 
for equitable resolution of the issues on appeal has been 
obtained.  The Veteran's service, VA, and private treatment 
records have been obtained, which includes all available 
records identified by the Veteran as relevant.    The Veteran 
was afforded a VA opinion in relation to his lower back 
service connection claim and a VA examination in relation to 
his diabetes mellitus increased rating claim.  Additionally, 
the Veteran was offered the opportunity to testify at a 
hearing before the Board, but he declined.  For the foregoing 
reasons, the Board concludes that all reasonable efforts were 
made by the VA to obtain evidence necessary to substantiate 
the Veteran's claim.  Therefore, no further assistance to the 
Veteran with the development of evidence is required.

II.  New and Material Evidence

In January 1995, the RO administratively denied the Veteran's 
claim for a lower back disability.  Then in October 2000 and 
September 2003, the RO issued rating decisions declining to 
reopen the Veteran's claim of entitlement to service 
connection for a lower back disability.  The Veteran did not 
perfect an appeal of the September 2003 decision.

A finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.   See 
38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.  
Thus, the September 2003 decision became final because the 
Veteran did not perfect an appeal of that denial.

However, a previously denied claim may be reopened by the 
submission of new and material evidence.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  New evidence is defined as evidence not 
previously submitted to agency decision-makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

The September 2003 rating decision declined to reopen the 
Veteran's claim because the newly submitted evidence was not 
new and material as it failed to relate the Veteran's lower 
back disability to service.

At the time that rating decision was issued, the relevant 
evidence of record consisted of the Veteran's service 
treatment records, VA and private treatment records, and a 
June 1981 VA examination.  The Veteran's service treatment 
records failed to reflect any back treatment or a back 
disability diagnosis.  The Veteran's 1981 VA examination 
reflected that he had full range of lumbar spine range of 
motion at that time, and his VA and private treatment records 
reflected his first complaint of back pain in 1995 and 
subsequent diagnoses of severe sciatica, degenerative disc 
disease of the lumbar spine, and broad-based disc bulging at 
L5-S1.

Evidence submitted since this last denial includes the 
Veteran's statements, which reflect his assertion that his 
current back disability is attributable to an in-service 
"spinal tap" and increasing back pain since that time; more 
recent VA and private treatment records, which continue to 
reflect that he has a diagnosed lower back disability; a 
statement from the Veteran's wife stating that the Veteran 
has had back problems since his discharge from service in 
1970; and a VA medical opinion regarding the etiology of the 
Veteran's lower back disability.

Presuming the newly submitted evidence to be credible, the 
Veteran and his wife have reported continuity of the 
Veteran's lower back symptomatology since service.  See 
Justus v. Principi, 3 Vet. App. 510, 512 (1992) (noting that 
evidence is presumed credible for the limited purpose of 
determining its materiality).  The Veteran's and his wife's 
submitted statements, coupled with his currently diagnosed 
lower back disability, suggest a link between service and his 
currently diagnosed lower back disability.  Therefore, the 
Board finds that this evidence is both new and material, as 
it relates to an unestablished fact necessary to substantiate 
the Veteran's claim, and is therefore sufficient to reopen 
the claim.

II.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303.

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303(a).

The medical evidence of record reflects that the Veteran has 
a currently diagnosed lower back disability, namely a 
herniated disc at L5-S1 with bilateral radiculopathy.  Thus, 
the relevant inquiry is whether the Veteran's currently 
diagnosed disability is attributable to service.

The Veteran contends that he incurred his current lower back 
disability when he was administered a "spinal tap" (spinal 
anesthesia) during his 1970 in-service foot surgery.  The 
Veteran's wife also submitted a statement in which she 
reports that the Veteran has experienced back pain since his 
discharge from service in 1970.

While the Veteran's April 1970 surgical report references 
that the Veteran was administered forms of spinal anesthesia, 
the Veteran's service treatment records fail to reflect any 
complaints of lower back pain or a diagnosis of a lower back 
disability, and no spinal abnormalities were noted on the 
Veteran's separation physical examination report.  

After service, the Veteran underwent a VA examination in 
conjunction with his left foot disability in June 1981.  The 
examination report includes a review of the Veteran's 
musculoskeletal system, and the Veteran's lumbar spinal 
ranges of motion (including flexion, extension, and lateral 
extension) all met or exceeded normal ranges of motion for VA 
purposes.  See 38 C.F.R. § 4.71a Plate V.

The first back complaint of record is noted in a May 1995 
private treatment record, during which the Veteran reported 
experiencing lower back pain radiating to both legs for the 
past week.  The Veteran reported no history of trauma at that 
time, but stated that he pushed heavy objects at work.  
Subsequent treatment records reflect the Veteran's continued 
complaints of back pain (and diagnoses of sciatica, broad-
based bulging of L5-S1, and degenerative disc disease of the 
lumbar spine with superimposed disc herniation and mild 
central canal stenosis), as well as an April 1999 private 
treatment record, which includes a notation that the Veteran 
believed that his lower back pain was attributable to his 
work.

A November 2006 VA medical opinion states that the Veteran's 
lower back disability was not related to the Veteran's 1970 
spinal anesthesia, stating that the needle used to introduce 
anesthesia into the spinal canal is a 16- or 18-gague needle, 
which would not cause disc herniation of the lumbar spine.  
In support of this opinion, the VA physician also noted that 
the Veteran did not report any back pain when he filed a 
service connection claim for his foot disability in 1981, and 
essentially indicted that the Veteran's lower back disability 
manifested many years after service.

After considering all of the evidence of record, the Board 
concludes that the evidence fails to relate the Veteran's 
currently diagnosed lower back disability to service.  The 
Veteran's service treatment records are void of any back 
complaints or reference to a back disability, and the Veteran 
reported no back complaints and had full range of lumbar 
motion at his 1981 VA examination.  The Veteran first 
reported back pain in 1995, approximately 25 years after his 
discharge from service.  See Maxon v. West, 12 Vet. App. 453 
(1999), aff'd 230 F.3d 1330 (Fed. Cir. 2000) (noting that 
service connection may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service).  Moreover, the Veteran's treatment records include 
his reports that his lower back symptomatology was 
attributable to his work performance.  Furthermore, there is 
no competent medical opinion which provides a nexus between 
current disability and service.  In fact, the November 2006 
VA medical opinion states that the gauge of needle used to 
introduce anesthesia to the spinal canal cannot cause the 
Veteran's currently diagnosed lower back disability.  The 
Board finds this report to be probative as it was definitive, 
based upon a complete review of the Veteran's entire claims 
file, and supported by detailed rationale.  Accordingly, the 
opinion is found to carry significant weight.  Among the 
factors for assessing the probative value of a medical 
opinion are the physician's access to the claims file and the 
thoroughness and detail of the opinion.  See Prejean v. West, 
13 Vet. App. 444, 448-9 (2000).  The Veteran has not 
submitted any medical opinion affirmatively linking his 
condition to this incident or any other aspect of service, 
nor has he submitted any other competent medical evidence to 
rebut the opinion against the claim or otherwise diminish its 
probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 
(1995). Therefore, the criteria for service connection for a 
lower back condition have not been met.

In adjudicating this claim, the Board must assess the 
competence and credibility of the Veteran.  See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005).  In Barr v. 
Nicholson, 21 Vet. App. 303 (2007), the United States Court 
of Appeals for Veterans Claims (Court), citing Layno v. 
Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay 
testimony is competent if it is limited to matters that the 
witness has actually observed and is within the realm of the 
witnesses personal knowledge; see also 38 C.F.R. 
§ 3.159(a)(2) (Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person).

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  
Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 
2001), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit), citing its decision in Madden, 
recognized that that Board had inherent fact-finding ability.  
Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to weigh and assess the evidence.  
Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  

In this capacity, the Board finds the Veteran is competent to 
attest to his observations of his disorder.  Layno; 38 C.F.R. 
§ 3.159(a)(2).  However, as a lay person, he is not competent 
to diagnose any medical disorder or render an opinion as to 
the cause or etiology of any current disorder (i.e. that his 
lower back disability is attributable to spinal anesthesia 
that was administered during service or is otherwise related 
to service) because he does not have the requisite medical 
expertise.  See, e.g., See Routen v. Brown, 10 Vet. App. 183, 
186 (1997); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Given the evidence of record, a basis upon which to grant 
service connection for a lower back disability has not been 
presented, and the Veteran's appeal is therefore denied.  As 
the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II. Increased Rating

The Veteran contends that the current severity of his 
diabetes mellitus entitles him to a higher disability rating.

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history, and the 
limitation of activity imposed by the disabling condition 
should be emphasized.  38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of a veteran working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.

The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of a veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  It is also noted that staged ratings are appropriate 
for an increased rating claim whenever the factual findings 
show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran is currently assigned a 20 percent disability 
rating for his diabetes mellitus under 38 C.F.R. § 4.119, 
Diagnostic Code 7913.  Diagnostic Code 7913 provides that a 
20 percent rating is warranted when the treatment of diabetes 
mellitus requires either insulin and a restricted diet, or an 
oral hypoglycemic agent and a restricted diet.  38 C.F.R. § 
4.119, Diagnostic Code 7913.  A 40 percent rating is assigned 
when the treatment of diabetes mellitus requires insulin, a 
restricted diet, and regulation of activities.  Id.   

The Veteran underwent a VA diabetes mellitus examination in 
November 2005, during which he reported following a 
restricted diet and taking an oral medication, Metformin, as 
well as insulin injections, to treat his diabetes mellitus.  
However, the Veteran stated that he does not have any 
problems with strenuous activity, although he generally 
avoids strenuous activity due to his back disability.  

The Veteran's March 2006 VA examination (conducted in 
conjunction with the Veteran's claim that he is unemployable 
due to his service-connected diabetes mellitus) reflects the 
examiner's opinion that the Veteran's diabetes mellitus is 
controlled by his current medications.  The examination 
report also notes that the Veteran is not restricted in his 
strenuous activities as a result of his diabetes mellitus.

A review of the Veteran's VA and treatment records reveals 
that the Veteran has been prescribed an oral hypoglycemic 
agent and insulin injections, as well as a restricted diet to 
treat his diabetes mellitus.  However, the Veteran's medical 
records fail to show that treatment of the Veteran's diabetes 
mellitus requires regulation of activities.  Rather, a May 
2008 VA treatment record reflects that the Veteran was 
instructed to exercise as tolerated to treat his diabetes 
mellitus.

While the Veteran asserts that the severity of his diabetes 
mellitus warrants a higher rating, neither his treatment 
records nor his VA examination reports reflect that 
regulation of activities is required to treat his condition.  
As such, the schedular criteria for a rating in excess of 20 
percent for diabetes mellitus have not been met.  

Regarding an extra-schedular evaluation, the Board finds that 
there is no showing that the severity of the Veteran's 
diabetes mellitus reflects so exceptional or so unusual a 
disability picture as to warrant referral for consideration 
of a higher rating on an extraschedular basis.  The Veteran 
has been unemployed since 2003, and at his November 2005 and 
March 2006 VA examinations, the Veteran reported that his 
nonservice-connected back disability was the primary reason 
for his unemployment, as he operated a trailer-tractor for 
many years and long periods of sitting exacerbated his back 
disability.  While the Veteran reported several 
hospitalizations for hyperglycemia (but none for 
hypoglycemia) at his November 2005 VA examination, the March 
2006 VA examiner noted no history of hospitalization or 
surgery associated with the Veteran's diabetes mellitus (as 
reflected in his VA treatment records) and the medical 
records associated with the Veteran's claims file do not 
reflect hospitalizations for diabetes mellitus.  Thus, the 
Board concludes that the Veteran's diabetes mellitus have not 
required frequent periods of hospitalization, caused marked 
interference with employment, or otherwise rendered 
impractical the application of the regular schedular 
standards.  In the absence of evidence of these factors, the 
criteria for referral for consideration of an extraschedular 
rating are not met.  Thus, the Board is not required to 
remand this claim to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 
Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

As the preponderance of the evidence is against the claim for 
an increased rating, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

New and material evidence having been presented, the 
Veteran's claim of entitlement to service connection for a 
lower back disability is reopened, and to this extent the 
appeal is granted.

Service connection for a lower back disability is denied.

A rating in excess of 20 percent for diabetes mellitus is 
denied.




____________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


